Citation Nr: 0637967	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  00-00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for cardiovascular 
disease.  

2.	Entitlement to a disability evaluation in excess of 20 
percent for chronic low back pain, with disc bulge at L4-5, 
on appeal from the initial determination.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active, honorable duty from March 1963 to 
December 1969.  In addition, he had a period of service, from 
December 1969 to December 1974 from which he was discharged 
under dishonorable conditions.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before the 
undersigned in January 2005.  

The case was remanded by the Board in June 2003 and September 
2005.  


FINDINGS OF FACT

1.	Chronic cardiovascular disease was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event, including an 
episode of bacterial pericarditis in 1969.

2.	The veteran's lumbosacral strain is primarily manifested 
by limitation of motion and muscle spasm, without evidence of 
intervertebral disc disease or other neurologic impairment.  

3.	Service connection is currently in effect for chronic low 
back pain, with disc bulge at L4-5, rated 20 percent 
disabling.  

4.	The veteran reported that he had 4 years of high school 
education and work experience as a truck driver.  

5.	The service-connected disability, standing alone, is not 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Chronic cardiovascular disease was neither incurred in 
nor aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
chronic low back pain, with disc bulge at L4-5, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5243 (2006).  

3.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letters dated in February 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Similarly, regarding the claim for a 
rating in excess of 20 percent for a low back disorder and 
claim for entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities, the veteran was not provided with notice of the 
type of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the veteran on 
these latter elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Service connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The veteran claims service connection for chronic 
cardiovascular disease.  Review of the service medical 
records shows that the veteran was hospitalized for an 
episode of bacterial pericarditis in September and October 
1969.  At that time, pneumonia of the lower lobes of the 
lungs was also noted.  After hospitalization, the veteran was 
placed on convalescent leave.  He returned totally 
asymptomatic with a normal physical examination.  There are 
no further complaints of manifestations of a cardiovascular 
disorder until medical records submitted with the current 
claim.  These include a cardiac catheterization performed at 
a private facility in 2001 that was consistent with two 
vessel atherosclerotic coronary heart disease.  On 
examination by VA in May 2002, the pertinent diagnosis was 
atherosclerotic coronary artery disease.  

An examination was conducted by VA in March 2006.  At that 
time, the examiner conducted an extensive review of the 
veteran's medical history and a physical examination.  The 
examiner concluded that the veteran has now developed 
atherosclerotic cardiovascular disease that is totally 
separate from the previous history of pericarditis during 
service.  This was based upon the fact that the veteran had a 
totally separate history of heart disease that was not 
related to pericardial inflammation or infection and was, 
therefore, a totally separate issue from anything related to 
service.  In summary, the examiner stated that nothing having 
to do with the veteran's heart disease, as it presented 
today, related back to the pericarditis, which was deemed to 
have been cured in the face of antibiotic therapy.  

While the veteran has given sworn testimony to the effect that 
he believes that there is a relationship between the 
pericarditis for which he was treated in service and his now 
diagnosed cardiovascular disability, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As there is no medical 
opinion supporting an etiologic relationship, service 
connection for heart disease must be denied.  

Initial rating

Service connection for a low back disorder was awarded by 
rating decision dated in September 1999.  A 20 percent 
evaluation was eventually assigned, retroactive to the 
effective date of the award.  The veteran has appealed this 
evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. §§ 3.102, 4.3 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

It is noted that the regulations for the evaluation of spine 
disabilities were amended, effective in September 2002 and 
September 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

The veteran's initial award was based upon lumbosacral 
strain.  The Board has reviewed the entire evidence of 
record, including repeated VA compensation examinations, VA 
and private treatment records, and the veteran's testimony at 
two hearings on appeal and can find no basis for a rating in 
excess of 20 percent under any of the applicable regulatory 
criteria for evaluation of low back pathology.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months..................						
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months.....................			40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months.............			20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months..........................			10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provide that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

In a June 1999 decision, the Social Security Administration 
granted disability benefits based on disabilities other than 
the veteran's service-connected low back disorder.  The Social 
Security Administration medical records do not reflect 
specific findings regarding the veteran's service-connected 
low back disorder.

A neurologic examination was conducted by VA in July 2000.  
At that time, the veteran reported that he had sustained an 
injury of his back during basic training in 1963.  At that 
time, pertinent physical findings included strength of 5/5 
throughout.  Both tone and rapid alternating movements were 
within normal limits.  Pronator drift was negative.  There 
was no atrophy, fasciculation, or tremor.  Deep tendon 
reflexes were 2/4 throughout and were bilaterally 
symmetrical.  Toes were downgoing bilaterally.  Sensory 
testing revealed a normal light touch, vibration, and double 
simultaneous extinction.  He had decreased pinprick in the 
right L4 dermatome.  All other dermatomes tested were intact.  
The veteran's gait was unremarkable.  He could rise to his 
toes and heels without difficulty.  Romberg testing was 
negative.  Tandem gait was unremarkable.  The diagnoses 
included minimal degenerative spurring at multiple levels of 
the lumbosacral spine.  

An orthopedic examination was conducted by VA in July 2000.  
At that time, the veteran complained of constant low back 
pain that radiated to the right hip, lateral thigh, and 
lateral lower leg to the ankle.  His low back pain was 
described as a dull ache that he rated as 5-6/10.  He 
described flare-ups that caused his pain to increase to the 
point that he fell to his knees with intense pain.  He 
alleviated this with bed rest, sometimes for up to three 
days.  He had never had surgery on his low back, but he had 
had surgery on his cervical spine.  On examination, the 
veteran had no painful motion, spasm, weakness or tenderness.  
The musculature of the back was normal to visual inspection 
and to palpation.  Range of motion of the lumbar spine 
included forward flexion to 135 degrees, backward extension 
to 25 degrees active and 45 degrees passive, left lateral 
bending to 20 degrees active and 40 degrees passive, and 
right lateral bending to 25 degrees active and 40 degrees 
passive.  The pertinent diagnosis was of minimal radiological 
evidence of degenerative joint disease, with no evidence of 
radiculopathy.  

An examination was conducted by VA in October 2001.  At that 
time, it was noted that the veteran had been issued a back 
brace several months earlier, but did not like to use at as 
he stated that he made his back worse.  On examination, he 
was wearing a clean back brace.  The spine was not painful on 
motion at any point.  During a flare-up or following 
repetitive use, the veteran stated that he was limited by 
pain, but there was no objective evidence of painful motion, 
spasm, weakness or tenderness.  There was a postural 
abnormality, with the veteran standing in 10 degrees of 
flexion, but this was not a fixed deformity.  The musculature 
of the back was normal to visual inspection and to palpation.  
On neurologic testing, the veteran had a strength of 5/5 
throughout.  Both tone and rapid alternating movements were 
within normal limits.  Pronator drift was negative.  There 
was no atrophy, fasciculation, or tremor.  Deep tendon 
reflexes were 2/4 throughout and were bilaterally 
symmetrical.  The toes were downgoing bilaterally.  Sensory 
testing revealed normal light touch and double simultaneous 
extinction.  There was subjectively decreased pinprick in the 
left L4 dermatomal distribution.  There was no vibratory 
sense until the hands.  He could rise to his toes and heels 
without difficulty.  Romberg test was normal.  Range of 
motion of the back was forward flexion to 105 degrees, 
extension to 20 degrees, left lateral bending to 40 degrees, 
right lateral bending to 30 degrees, and rotational twisting 
to 30 degrees in each direction.  The diagnostic impression 
was of chronic lumbosacral strain, with minimal radiological 
evidence of degenerative joint disease.  There was no 
clinical or electrophysiological evidence of radiculopathy in 
the lumbar spine.  

A general medical examination was conducted by VA in May 
2002.  At that time, findings pertinent to the low back 
included forward flexion to 90 degrees, extension to 30 
degrees, right and left lateral bending to 30 degrees and 
left and right rotation to 25 degrees.  All motion was 
limited by pain.  There was no swelling, effusion, 
tenderness, muscle spasm, joint laxity, muscle atrophy or 
fibrous or bony residuals.  There was no ankylosis or 
evidence of disc disease.  Deep tendon reflexes were 2/4 
throughout.  Sensory modalities included pain to touch, 
temperature, vibration and position and were all intact.  
Motor and sensory peripheral nerves were intact and 
functioned normally.  The pertinent diagnosis was chronic 
lumbosacral strain.  

An examination was conducted by VA in March 2003.  At that 
time, a complete and specific medical history of the 
veteran's lumbar spine, as well as other disabilities, was 
reviewed.  Pertinent findings included range of motion of the 
lumbar spine to 120 degrees, out of 90 degrees; extension to 
20 degrees, out of 40 degrees, with poor effort and 35 
degrees to passive motion, out of 40 degrees.  Both left and 
right lateral bending was to 40 degrees out of 40 degrees.  
Left rotational motion was to 40 degrees to the left and 35 
degrees to the right, out of 40 degrees.  Range of motion was 
not affected by factors other than spinal injury or disease.  
It was noted that during a flair-up or following repetitive 
use, the veteran was additionally limited by pain.  There was 
no objective evidence of painful motion, spasm, weakness, or 
tenderness.  There was no postural abnormality, fixed 
deformity (ankylosis), or abnormality of the musculature of 
the back.  On neurologic testing, the veteran had a strength 
of 5/5 throughout.  Both tone and rapid alternating movements 
were within normal limits.  There was no atrophy, 
fasciculation, or tremor.  Deep tendon reflexes were 2/4 in 
the arms, 3/4 in the knees and 2/4 in the ankles.  All 
reflexes were bilaterally symmetrical.  Sensory testing was 
normal to light touch, pinprick vibration, and double 
simultaneous extinction.  The veteran had had no 
incapacitating episodes of intervertebral disc syndrome 
during the past 12 months that required bed rest as 
prescribed by a physician.  The pertinent diagnostic 
impression was of chronic lumbosacral strain, with minimal 
disc bulging and no signs of radiculopathy.  There was no 
additional disability during flare-ups.  It was noted by the 
examiner that the veteran's complaints were out of proportion 
to any objective findings, and it was the examiners opinion 
that the complaints were more likely than not secondary to 
deconditioning than to back pathology.  It was further the 
examiner's opinion, that the veteran's service-connected back 
pathology did not prevent him from being employed, 
particularly in a sedentary capacity.  

An examination was conducted by VA in March 2006.  At that 
time a second extensive review of the veteran's medical 
history was related.  Examination of the lumbar spine showed 
the spine to be flattened.  There was easily visible, 
significant trapezius muscle spasm, bilaterally.  There was 
also a significant muscle spasm in the Rhomboid muscles, 
bilaterally, and the greatest amount of muscle spasm from the 
inferior aspect of the Rhomboid muscles, paraspinally and 
widely on both sides.  This went all the way down to the base 
of the spine, bilaterally.  The veteran had a mild "step 
defect" at approximately the level of L4-5 with a slightly 
reduced interspinous space at this level.  The veteran 
complained of pain in the low lumbar area only with moderately 
hard pressure using the examiner's thumb deeply.  Almost all 
of the pain that the veteran complained of was above the level 
of the pelvis on both sides.  Further examination, however, 
showed tenderness in the right SI joint, but not on the left.  
Forward flexion was to 67 degrees, with normal to 90 degrees.  
This was stopped secondary to pain.  Extension was to 9 
degrees and stopped secondary to pain, with normal being to 30 
degrees.  Left lateral flexion was to 21 degrees and right 
lateral flexion was to 20 degrees.  Normal motion was to 30 
degrees.  Left lateral rotation was to 18 degrees and right 
lateral rotation was to 20 degrees.  Normal motion was noted 
to be to 30 degrees.  After accomplishing 10 repetitions of 
flexion and extension the examiner stated that the veteran had 
lost 7 degrees of flexion as compared to the pre-exercise 
level and had actually gained 3 degrees of backward extension.  
Neurologic examination showed straight leg raising to 70 
degrees on the left and to 52 degrees on the right.  There was 
a bilateral negative Lasegue's sign.  There was no evidence of 
a disc phenomenon causing radiculopathic pain or distribution 
in the lower extremities.  The examiner concluded that the 
veteran's main problem involved muscle spasm and that, by his 
own reporting, the symptoms of his original back strain were 
at the same level or had actually improved slightly.  He 
reported that he had no episodes of incapacitation and no 
incapacitating episodes in the past 12 months.  He did have 
flare-ups, but these were as manageable as they had always 
been.  He repeatedly stated that his major area of pain and 
disability was the bilateral paravertebral muscle pain and 
spasm.  The examiner stated that, with regard to the veteran's 
original back disorder, for which he is service connected, 
this was not as severe as it used to be and was now over-
shadowed by the residuals of an additional injury involving 
the veteran's cervical spine.  

The veteran's lumbosacral strain is primarily manifested by 
limitation of motion and muscle spasm.  There are no findings 
in the examination reports of intervertebral disc disease or 
of incapacitating episodes due to intervertebral disc 
disease.  Therefore a rating under the revised criteria that 
became effective in September 2002 is not warranted.  The 
total range of motion of the thorocolumbar spine is much 
greater than the 30 degrees that are necessary for a 40 
percent rating under the criteria that became effective in 
September 2003.  In addition, it is noted that under that 
criteria a separate evaluation may be assigned for neurologic 
impairment.  The neurologic examinations that have been 
described found no decreased sensation or other 
manifestations that would warrant a separate evaluation and 
no disability in the sciatic nerve distribution has been 
documented.  Therefore, a separate neurologic evaluation is 
not warranted.  After review of the entire evidence of 
record, the Board finds that the muscle spasm and limitation 
of motion due to pain have not warranted a rating in excess 
of the currently assigned 20 percent at any time.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.

Individual unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The veteran's only service connected disorder is the back 
disability for which he has been assigned a 20 percent 
evaluation.  The veteran reported that he had four years of 
high school education and work experience as a truck driver.  
For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  The Board has considered 
the June 1999 Social Security Administration decision 
granting disability benefits, but the decision was not based 
on, or includes, the veteran's service-connected low back 
disorder.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The disability associated with the 
veteran's cervical spine disorder or cardiovascular disease 
may not be utilized in this determination.  After review of 
the record, the Board finds no factor upon which to base a 
finding of a total rating based upon individual 
unemployability.  As such, the appeal must be denied.  


ORDER

Service connection for cardiovascular disease is denied.

A disability evaluation in excess of 20 percent for chronic 
low back pain, with disc bulge at L4-5, on appeal from the 
initial determination, is denied.

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.




____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


